Citation Nr: 1009935	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-33 905 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for prostate cancer and 
enlarged prostate.

3.  Entitlement to service connection for hypotonic bladder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), Barrett's esophagus, and helicobacter 
pylori.

5.  Entitlement to service connection for seborrheic 
dermatitis of the scalp.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from November 1942 
to November 1945, and from October 1955 to November 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that, although the Veteran requested a BVA 
hearing in his October 2008 substantive appeal (VA Form 9), 
he specifically withdrew his request in August 2009 
correspondence, signed by him.  There are no other 
outstanding hearing requests of record.

The Veteran submitted additional evidence in March 2009 that 
was not accompanied by a waiver, and which has not been 
reviewed by the RO.  However, the Board has reviewed that 
evidence and has determined that it is not pertinent to any 
of the appealed claims.  


FINDINGS OF FACT


1.  Skin cancer was not present in service and is not related 
to service. 

2.  Prostate cancer and enlarged prostate were not present in 
service and are not related to service.

3.  Hypotonic bladder was not present in service and is not 
related to service.

4.  GERD, Barrett's esophagus, and helicobacter pylori were 
not present in service and are not related to service; a 
peptic ulcer was not manifest within a year of discharge.

5.  Seborrheic dermatitis of the scalp was not present in 
service and is not related to service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Prostate cancer and enlarged prostate were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Hypotonic bladder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  GERD, Barrett's esophagus, and helicobacter pylori were 
not incurred in or aggravated by service; a peptic ulcer may 
not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5.  Seborrheic dermatitis of the scalp was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a December 2006 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2006 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records from his first period of service.  The service 
treatment records from the second period of service are not 
of record, and it is unclear what attempts were made by the 
RO to obtain them.  Nevertheless, the Veteran does not 
contend that any of the claimed disabilities had their onset 
in service.  It is his contention that they are related to 
exposure to the VX nerve agent in 1959.  This exposure has 
been confirmed by official documents from the Department of 
Defense.  Therefore, there is no remaining question to be 
resolved regarding injury or disease in service, and the 
absence of a portion of the service treatment records is 
immaterial.  

The record also indicates that the Veteran is receiving 
benefits from the Social Security Administration (SSA).  
However, the evidence does not suggest, and the Veteran has 
not asserted, that such benefits are the result of disability 
in general, or specifically, the disabilities at issue here.  
The Veteran is age 85.  The Veteran has not suggested that 
SSA is in the possession of any evidence pertinent to these 
claims.  Accordingly, there is no reason to request records 
from SSA.  

The RO has obtained the identified post-service private and 
VA treatment records with the exception of records from the 
VA Medical Center in New York, for which the Veteran did not 
provide any dates of treatment.  The RO informed the Veteran 
that it could not obtain the records and the reason it 
couldn't.  The Veteran has not since provided the 
information.  Accordingly, there is no reason for further 
attempts to obtain them.  The Court has held that VA's duty 
to assist in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

In addition, the Veteran was afforded a VA examination as to 
each claim.  This examination was performed by a medical 
professional, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  The examiner performed a thorough examination of 
the Veteran, and included diagnoses and rationales consistent 
with the examination and record.  The Board finds that it is 
adequate to evaluate each claim on appeal.  See Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection are thus 
ready to be considered on the merits.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as peptic ulcers, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records from the Veteran's first period of 
service reflect no treatment for or diagnosis of skin cancer, 
prostate cancer, enlarged prostate, hypotonic bladder, GERD, 
Barrett's esophagus, helicobacter pylori, or seborrheic 
dermatitis of the scalp.  The report of examination at 
discharge in November 1945 reveals that all pertinent 
findings were normal.  

A September 2006 letter from VA to the Veteran confirms that 
the Veteran participated in testing at Edgewood Arsenal in 
Maryland, during his second period of service.  The testing 
involved intravenous exposure to small amounts of the VX 
nerve agent.  

A VA examination in March 1947 was pertinently normal, as 
were VA examinations in March 1984, and November 1985.  The 
Veteran filed claims for service connection in immediately 
after discharge, and in January 1984, and filed a claim for 
nonservice-connected pension in September 1985, and did not 
mention any of the claimed disorders.  An April 2000 VA 
nursing note reveals a normal prostate.  

The first indication of an upper digestive disorder comes 
from a May 2002 diagnosis of Barrett's esophagus.  That 
report was negative for H. pylori.  The first indication of 
prostate and urinary problems comes from an April 2001 
outpatient note, which diagnosed benign prostatic 
hypertrophy.  The report of a July 2002 examination revealed 
diagnoses of obstructive benign prostatic hypertrophy with 
urinary retention.  An August 2002 report from R.E.M, M.D. 
reveals a diagnosis of hypotonic bladder.  The Veteran 
underwent a transurethral prostate resection in August 2002.  
Prostate cancer was noted in an August 2002 outpatient 
report.  Regarding skin cancer, an August 2006 VA outpatient 
dermatology note reveals removal of a recurrent squamous cell 
carcinoma, first removed in July 2005.  Thus, the medical 
evidence and the Veteran's contentions agree that none of the 
claimed disabilities was shown in service, or for over 35 
years after discharge.  

The Veteran was afforded a VA examination in February 2007.  
The examiner noted that the Veteran denied any current scalp 
condition.  He had dandruff and dry flaky skin, and he was 
using medicated shampoo two times a week and it controls the 
problem well.  Also he denied any digestive system problems.  
In the past, he had problems with acid reflux and Barrett's 
esophagus.  However, he is no longer having any digestive 
system problems.  On examination, skin was normal on the 
scalp and elsewhere.  The exam was otherwise unremarkable.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Regardless, even if the Board were to accept that the 
appellant has all the claimed disabilities, there is a 
remarkable lack of competent evidence of a nexus to service.

Regarding nexus, the examiner noted that the documents 
indicate that the exposure to VX involved a very small dose, 
and the Veteran does not have any recollection of getting 
sick with the intravenous injection.  He did not have any 
problems with any nerve systems until 2002.  The examiner 
concluded that the hypotonic bladder developed clearly as a 
result of the chronic urinary retention from the prostate 
condition, and there is less than a 50 percent probability 
that either condition was caused by the exposure to a nerve 
agent.  

The examiner noted that VX exposure had not been established 
as causing skin cancer.  He concluded that there is a less 
than 50 percent probability that that skin cancer treated was 
caused by the exposure to nerve agent.

Regarding seborrheic dermatitis, he concluded that there is a 
less than 50 percent probability that it was caused by the 
exposure to nerve agent.

In sum, the medical evidence regarding nexus is 
overwhelmingly negative.  There is no medical opinion that 
purports to relate any of the claimed disorders to service or 
to VX exposure.  The Veteran clearly believes that each 
disorder is related to service, however, he has not provided 
a reasoned argument as to how exposure to VX in small 
quantities could result in these varied conditions with 
initial onset being so many years after exposure.  Therefore, 
the Board finds the Veteran's assertions to be of lesser 
probative weight than the opinion of the VA examiner.  As 
such, service connection for skin cancer, prostate cancer and 
enlarged prostate, hypotonic bladder, GERD, Barrett's 
esophagus, and helicobacter pylori, and seborrheic dermatitis 
of the scalp, is not in order. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for skin cancer is denied.

Service connection for prostate cancer and enlarged prostate 
is denied.

Service connection for hypotonic bladder is denied.

Service connection for GERD, Barrett's esophagus, and 
helicobacter pylori is denied.

Service connection for seborrheic dermatitis of the scalp is 
denied.


___________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


